 1   RODNEY S. DIGGS, Esq. (SBN 274459)
     rdiggs@imwlaw.com
 2   IVIE, McNEILL & WYATT
     444 S. Flower Street
 3   Suite 1800
     Los Angeles, CA 90071
 4   Tel: (213) 489-0028
     Fax: (213) 489-0552
 5
     Attorneys for Plaintiff TAMETRIA NASH-PERRY
 6
                                 UNITED STATES DISTRICT COURT
 7

 8                             EASTERN DISTRICT OF CALIFORNIA

 9    TAMETRIA NASH-PERRY,                            CASE NO.: 1:18−cv−01512−LJO−JLT
      an individual                                 )
10                   Plaintiff,                     ) AMENDED ORDER TO CONSOLIDATE
                                                    ) CASES AND MODIFY THE NASH-
11    vs.                                           ) PERRY SCHEDULING ORDER
                                                    )
12    CITY OF BAKERSFIELD, OFFICER                  )
      ALEJANDRO PATINO, and DOES 1-10,              )
13    Inclusive,                                    )
                                                    )
14                           Defendants.            )
                                                    )
15

16
     TO THE ABOVE-ENTITLED COURT AND TO ALL PARTIES AND THEIR COUNSEL
17
     OF RECORD:
18
            The parties, TAMETRIA NASH-PERRY, Plaintiff in the matter of Nash-Perry v. City of
19
     Bakersfield, et al. Case No. 1:18-CV-01512-LJO-JLT, Jason Okamoto and Z.S., Plaintiffs in the
20
     matter of Okamoto, et al. v. City of Bakersfield, et al., Case No. 1:19-CV-01125-DAD-JLT, and
21
     CITY OF BAKERSFIELD and OFFICER ALEJANDRO PATINO, Defendants in both matters,
22
     by and through their respective counsel of record, have conferred and hereby stipulate to
23   consolidate cases Nash-Perry v. City of Bakersfield, et al. and Okamoto, et al. v. City of
24   Bakersfield, et al. pursuant to Rule 42(a) of the Federal Rules of Civil Procedure. Parties also
25   hereby stipulate to continue trial from January 12, 2021 to July 13, 2021.
26
27
                                                      1
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
                                           JOINT STIPULATION
 2
            WHEREAS, presently pending in this Court are two related actions identified below:
 3
            1. Nash-Perry v. City of Bakersfield, et al., United States District Court, Eastern District
 4   of California, Case No. 1:18-CV-01512-LJO-JLT “Nash-Perry;” and
 5          2. Okamoto, et al. v. City of Bakersfield, et al., United States District Court, Eastern
 6   District of California, Case No. 1:19-CV-01125-JLO-JLT (“Okamoto”);
 7          WHEREAS, both cases arise out of the same incident which occurred on April 19, 2018;
 8          WHEREAS, Decedent’s mother Tametria Nash-Perry filed her initial complaint on
 9   October 31, 2018, asserting constitutional claims on her own behalf as well as constitutional,

10   state law and survivorship claims on behalf of Christopher Okamoto (“Decedent”) as his mother.

11   Plaintiff Nash-Perry also alleges she has the right to recover as successor in interest to Decedent

12   and has named Decedent’s father Jason Okamoto as a nominal defendant in her operative

13   complaint;
            WHEREAS, on August 14, 2019, Decedent’s father Jason Okamoto (“Mr. Okamoto”)
14
     and alleged child Z.S. filed their Complaint for Damages against Defendants alleging
15
     constitutional claims on their own behalf and also assert state law and survivorship claims on
16
     behalf Decedent, both in the individual capacity and as successors in interest to Decedent;
17
            WHEREAS, Rule 42(a) of the Federal Rules of Civil Procedure permits a court to
18
     consolidate actions pending before it if those actions involve a “common question of law or fact”
19
     and a Court may consider several factors that would affect the litigation including the burden on
20
     parties, witnesses, judicial resources, the risk of inconsistent adjudications, the potential for
21
     prejudice, and the risk of delaying trial. Johnson v. Celotex Corp., 899 F.2d 1281, 1285 (2nd Cir.
22   1990); Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993); Malcolm v. National
23   Gypsum Co., 995 F.2d 346, 350 (2nd Cir. 1993); Mills v. Beech Aircraft Corp., 886 F.2d 758,
24   762 (5th Cir. 1989);
25

26
27
                                                        2
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
            WHEREAS, the Parties now seek to consolidate the above related actions pursuant to
 2
     F.R.C.P. 42 because each action asserts substantially the same claims and raise substantially the
 3
     same questions of fact and law regarding liability and damages;
 4          WHEREAS, the instant actions of Nash-Perry and Okamoto have both been properly
 5   filed in the United States District Court, Eastern District of California and involve the exact same
 6   facts and circumstances, share many of the same causes of action, would require the same legal
 7   analysis, and as such, satisfy the only requirement for consolidation under Rule 42(a);
 8          WHEREAS, consolidating these two cases would clearly serve the interests of justice:
 9   increases judicial efficiency, avoids duplicative evidence, procedures, and inconsistent

10   adjudications, precludes waste, and alleviates potential burdens to the court and all parties

11   involved. Furthermore, since both Nash-Perry and Okamoto allege survivorship actions, where

12   there can be only one, this will allow a final determination as to the propriety of such claims by

13   each Plaintiff at the same time thus further substantiating the appropriateness of consolidating
     these actions;
14
            WHEREAS, trial in the Nash-Perry matter is scheduled for January 12, 2021 based on
15
     the Scheduling Order [Dkt. 19]
16
            WHEREAS, the Scheduling Conference in Okamoto is currently scheduled to take place
17
     on November 13, 2019 at 8:30 a.m. and thus, a Scheduling Order has not been entered; and
18
            WHEREAS, the Parties agree that additional time will be needed in order to engage in
19
     meaningful discovery efforts and litigate this matter in light of the requested consolidation.
20
                                              STIPULATION
21
            IT IS HEREBY STIPULATED, by and between the Parties hereto through their
22   respective attorneys of record:
23          1. The Nash-Perry and Okamoto cases will be consolidated;
24          2. The Scheduling Order in Nash-Perry shall be modified as follows and shall govern
25              the consolidated case as follows:
26
27
                                                      3
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
       DEADLINE/HEARING                          CURRENT             REQUESTED
 2                                               DATE                DATE

 3     Initial Disclosures                       None                11/14/2019
       (Okamoto v. City of Bakersfield)
 4
       Non-Expert Discovery Cutoff               03/30/2020          11/25/2020
 5
       Expert Witness Disclosure                 04/13/2020          12/07/2020
 6     Rebuttal Expert Witness Disclosure        05/11/2020          01/04/2021
 7     Expert Discovery Cutoff                   06/08/2020          01/19/2021
 8     File Non-Dispositive Motions              06/22/2020          02/03/2021
 9     Hear Non-Dispositive Motions              07/20/2020          03/05/2021

10     File Dispositive Motions                  08/05/2020          03/15/2021

11     Hear Dispositive Motions                  09/16/2020          04/26/2021

12     Settlement Conference                     01/10/2020          05/14/2021
       Pre-Trial Conference                      11/12/2020          06/14/2021
13
       Trial                                     01/12/2021          07/13/2021
14

15
           3. The Scheduling Conference in Okamoto currently scheduled to take place on
16
               November 13, 2019 at 8:30 a.m shall be vacated.
17
           IT IS SO STIPULATED.
18

19   Dated: November 12, 2019             IVIE, McNEILL & WYATT
20                                              /s/ Rodney S. Diggs
21                                        By:____________________________________
                                                RODNEY S. DIGGS
22                                              Attorney for Plaintiff Nash-Perry
23
     Dated: November 12, 2019             CHAIN COHN STILES
24
                                                /s/ Matt Clark
25                                        By:____________________________________
                                                MATT CLARK
26                                              Attorney for Plaintiffs Okamato and Z.S.
27
                                                    4
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1

 2
     Dated: November 12, 2019               MARDEROSIAN & COHEN
 3
                                                   /s/ Heather S. Cohen
 4                                         By:_______________________________________
 5                                               HEATHER S. COHEN
                                                 Attorney for Defendants above-named.
 6

 7
                                                  ORDER
 8          Based upon the stipulation of the parties, the Court ORDERS:
 9          1.      Nash-Perry v. City of Bakersfield, et al., United States District Court, Eastern
10   District of California, Case No. 1:18-cv-01512 LJO JLT and Okamoto, et al. v. City of
11   Bakersfield, et al., United States District Court, Eastern District of California, Case No. 1:19-cv-
12   01125 LJO JLT are CONSOLIDATED FOR ALL PURPOSES. The new case number for all
13   filings is 1:18-cv-01512 LJO JLT;

14          2.      The parties SHALL comply with the case schedule issued in Nash-Perry v. City

15   of Bakersfield, et al., and which is modified as follows:

16                  a.      The parties SHALL make their initial disclosure no later than November
     14, 2019;
17
                    b.      The parties SHALL complete all non-expert discovery no later than
18
     November 25, 2020 and all expert discovery no later than January 19, 2021. The parties
19
     SHALL disclose their experts no later than December 7, 2020 and any rebuttal experts no
20
     later than January 4, 2021;
21
                    c.      The parties SHALL file non-dispositive motions, if any, no later than
22
     February 3, 2021. These motions will be heard no later than March 5, 2021;
23
                    d.      The parties SHALL file dispositive motions, if any, no later than March
24
     15, 2021. These motions will be heard no later than April 29, 2021;
25
                    e.      The settlement conference is CONTINUED to May 14, 2021 at 9:00 a.m.
26                  f.      The pretrial conference is CONTINUED to June 24, 2021 at 8:30 a.m.;
27
                                                      5
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
                   g.     The trial is CONTINUED to August 24, 2021 at 8:30 a.m.
 2
            3.     With the stipulation to consolidate the matters, the motion to consolidate (Doc.
 3
     35) filed in the Nash-Perry matter is MOOT;
 4          4.     With the consolidation for all purposes, the motion to join heirs (Doc. 8) filed in
 5   the Okamoto matter is MOOT;
 6          5.     The Scheduling Conference in Okamoto, et al. v. City of Bakersfield, et al. Case
 7   No. 1:19-cv-01125 LJO JLT currently set on November 13, 2019 is VACATED.
 8
     IT IS SO ORDERED.
 9
10      Dated:    November 12, 2019                           /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                                     6
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
